DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 12, 16, and 20 objected to because of the following informalities:  

Regarding Claim 12
Line 2 recites the language “a continuously variable valve lift mechanism”. To maintain consistency and clarity within the claims the claim language should be amended such that it reads –the 

Regarding Claim 16
Line 2 recites the language “a continuously variable valve lift mechanism”. To maintain consistency and clarity within the claims the claim language should be amended such that it reads –the 

Regarding Claim 20
Line 3 recites the language “a continuously variable valve lift mechanism”. To maintain consistency and clarity within the claims the claim language should be amended such that it reads –the 

Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a mode switching module configured to control a disable an automatic valve lift changing function” in claims 16 and 20
- “a drive module configured to drive and force the continuously variable valve lift mechanism to move to a maximum lift position” in claims 16 and 20
- “a control module configured to control an opening of a throttle valve” in claims 19, 23-24, and 27-29

6.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	Regarding Claim 12
	Lines 2-4 recite the limitation “controlling a continuously variable valve lift mechanism to enter a limp mode when the continuously variable valve lift mechanism fail and disables an automatic valve lift changing function” (emphasis added). It is unclear from the claim language whether enter “a limp mode” is defined by the subsequent steps of the claim or if it something different. For examination purposes, entering a “limp mode” is defined by the subsequent steps of the claim. 

Regarding Claim 14
Lines 1-4 recites the limitation “wherein the continuously variable valve lift mechanism is configured such that at the maximum lift position, a resultant force of a roller assembly the continuously variable valve lift mechanism on an eccentric wheel has a direction passing through an axis of an eccentric shaft” (emphasis added). The claim limitation is unclear as it is unclear what is being claimed. It is as if words are missing from the limitation. For examination purposes, the claim limitation is interpreted as if the bolded portion of the limitation read –a resultant force of a roller assembly of the continuously variable valve lift mechanism on an eccentric wheel—

Regarding Claim 16
Lines 2-4 recite the limitation “to control a continuously variable valve lift mechanism to enter a limp mode when the continuously variable valve lift mechanism fails and disables an automatic valve lift 
Claim limitations “mode switching module configured to control a continuously variable valve lift mechanism” in line 2 and “drive module configured to drive and force the continuously variable valve lift mechanism to move to a maximum lift position” in lines 5-6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the claimed functions of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 19
Claim limitation “control module configured to control an opening of a throttle valve” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 20
Lines 3-5 recite the limitation “to control a continuously variable valve lift mechanism to enter a limp mode when the continuously variable valve lift mechanism fails and disables an automatic valve lift changing function” (emphasis added). It is unclear from the claim language whether enter “a limp mode” is performed by the subsequent limitations of the claim or if it something different. For examination purposes, entering a “limp mode” is defined by the subsequent limitations of the claim.
Claim limitations “mode switching module configured to control a continuously variable valve lift mechanism” in line 3 and “drive module configured to drive and force the continuously variable valve lift mechanism to move to a maximum lift position” in lines 6-7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the claimed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 23

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Regarding Claim 24
Claim limitation “control module configured to control an opening of a throttle valve” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 27
Claim limitation “control module configured to control an opening of a throttle valve” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 28
Claim limitation “control module configured to control an opening of a throttle valve” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 29
Claim limitation “control module configured to control an opening of a throttle valve” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claims 13, 15, 17-18, 21-22, and 25-26


Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 12-29 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fuwa, JP 2004183591 A (English translation will be referenced hereafter).

Regarding Claim 12
Fuwa discloses a control method for a continuously variable valve lift mechanism (200), comprising controlling the continuously variable valve lift mechanism to enter a limp mode (defined as the subsequent steps) and disabling an automatic valve lift changing function when a continuously variable valve lift mechanism (200) fails (Fuwa, Page 16); driving and forcing the continuously variable valve lift mechanism (200) to move to a maximum lift position (Fuwa, Page 16); and triggering a self-locking function to self-lock the continuously variable valve lift mechanism (200) at the maximum lift 

Regarding Claim 13
Fuwa and Takahashi teach the method as rejected in Claim 12 above. Fuwa further discloses that the failure of the continuously variable valve lift mechanism (200) disabling the automatic valve lift changing function comprises: a failure of an electronic control component of the continuously variable valve lift mechanism (200) (Fuwa, Page 16). 

Regarding Claim 14
Fuwa and Takahashi teach the method as rejected in Claim 12 above. Fuwa further discloses that the continuously variable valve lift mechanism (200) is configured such that at the maximum lift position, a resultant force of a roller assembly (156) of the continuously variable valve lift mechanism (200) on an eccentric wheel (211) has a direction passing through an axis of an eccentric shaft (Fuwa, Page 9 and 16), and therefore the combination of Fuwa and Takahashi self-locks the continuously variable valve lift mechanism at the maximum lift positon when the continuously variable valve lift mechanism reaches the maximum lift position in the limp mode. 

Regarding Claim 15
Fuwa and Takahashi teach the method as rejected in Claim 12 above. Fuwa further discloses after the continuously variable valve lift mechanism (200) is self-locked at the maximum lift positon, the method further comprises: controlling an opening of a throttle valve (111) to enable a vehicle to be started and travel (Fuwa, Page 16). 

Regarding Claim 16
Fuwa discloses a control system for a continuously variable valve lift mechanism (200), comprising a mode switching module (control operation of step S200 of ECU (10)) configured to control a continuously variable valve lift mechanism to enter a limp mode and disable an automatic valve lift changing function when a continuously variable valve lift mechanism (200) fails (Fuwa, Page 16); and a drive module (control operation of step S210 of ECU (10)) configured to drive and force the continuously variable valve lift mechanism (200) to move to a maximum lift position (Fuwa, Page 16), and trigger a self-locking function to self-lock the continuously variable valve lift mechanism (200) at the maximum lift position when the continuously variable valve lift mechanism (200) reaches the maximum lift position (Fuwa, Page 16). 

Regarding Claim 17
Fuwa and Takahashi teach the system as rejected in Claim 16 above. Fuwa further discloses that the failure of the continuously variable valve lift mechanism (200) disabling the automatic valve lift changing function comprises: a failure of an electronic control component of the continuously variable valve lift mechanism (200) (Fuwa, Page 16). 

Regarding Claim 18
Fuwa and Takahashi teach the system as rejected in Claim 16 above. Fuwa further discloses that the continuously variable valve lift mechanism (200) is configured such that at the maximum lift position, a resultant force of a roller assembly (156) of the continuously variable valve lift mechanism (200) on an eccentric wheel (211) has a direction passing through an axis of an eccentric shaft (Fuwa, Page 9 and 16), and therefore the combination of Fuwa and Takahashi self-locks the continuously 

Regarding Claim 19
Fuwa and Takahashi teach the system as rejected in Claim 16 above. Fuwa further discloses a control module (throttle control of the ECU (10)) configured to control an opening of a throttle valve (111) to enable a vehicle to be started and travel after the continuously variable valve lift mechanism (200) is self-locked at the maximum lift position (Fuwa, Pages 7-8 and 16). 

Regarding Claim 20
Fuwa discloses a vehicle, provided with a control system for a continuously variable valve lift mechanism (200), comprising a mode switching module (control operation of step S200 of ECU (10)) configured to control the continuously variable valve lift mechanism to enter a limp mode and disable an automatic valve lift changing function when a continuously variable valve lift mechanism (200) fails (Fuwa, Page 16); and a drive module (control operation of step S210 of ECU (10)) configured to drive and force the continuously variable valve lift mechanism (200) to move to a maximum lift position (Fuwa, Page 16), and trigger a self-locking function to self-lock the continuously variable valve lift mechanism (200) at the maximum lift position when the continuously variable valve lift mechanism (200) reaches the maximum lift position (Fuwa, Page 16). 

Regarding Claim 21
Fuwa and Takahashi teach the method as rejected in Claims 12-13 above. Fuwa further discloses after the continuously variable valve lift mechanism (200) is self-locked at the maximum lift positon, the 

Regarding Claim 22
Fuwa and Takahashi teach the method as rejected in Claims 12 and 14 above. Fuwa further discloses after the continuously variable valve lift mechanism (200) is self-locked at the maximum lift positon, the method further comprises: controlling an opening of a throttle valve (111) to enable a vehicle to be started and travel (Fuwa, Page 16). 

Regarding Claim 23
Fuwa and Takahashi teach the system as rejected in Claims 16 and 17 above. Fuwa further discloses a control module (throttle control of the ECU (10)) configured to control an opening of a throttle valve (111) to enable a vehicle to be started and travel after the continuously variable valve lift mechanism (200) is self-locked at the maximum lift position (Fuwa, Pages 7-8 and 16). 

Regarding Claim 24
Fuwa and Takahashi teach the system as rejected in Claims 16 and 18 above. Fuwa further discloses a control module (throttle control of the ECU (10)) configured to control an opening of a throttle valve (111) to enable a vehicle to be started and travel after the continuously variable valve lift mechanism (200) is self-locked at the maximum lift position (Fuwa, Pages 7-8 and 16). 

Regarding Claim 25
Fuwa and Takahashi teach the system as rejected in Claim 20 above. Fuwa further discloses that the failure of the continuously variable valve lift mechanism (200) disabling the automatic valve lift 

Regarding Claim 26
Fuwa and Takahashi teach the system as rejected in Claim 20 above. Fuwa further discloses that the continuously variable valve lift mechanism (200) is configured such that at the maximum lift position, a resultant force of a roller assembly (156) of the continuously variable valve lift mechanism (200) on an eccentric wheel (211) has a direction passing through an axis of an eccentric shaft (Fuwa, Page 9 and 16), and therefore the combination of Fuwa and Takahashi self-locks the continuously variable valve lift mechanism at the maximum lift positon when the continuously variable valve lift mechanism reaches the maximum lift position in the limp mode. 

Regarding Claim 27
Fuwa and Takahashi teach the system as rejected in Claim 20 above. Fuwa further discloses a control module (throttle control of the ECU (10)) configured to control an opening of a throttle valve (111) to enable a vehicle to be started and travel after the continuously variable valve lift mechanism (200) is self-locked at the maximum lift position (Fuwa, Pages 7-8 and 16). 

Regarding Claim 28
Fuwa and Takahashi teach the system as rejected in Claims 20 and 25 above. Fuwa further discloses a control module (throttle control of the ECU (10)) configured to control an opening of a throttle valve (111) to enable a vehicle to be started and travel after the continuously variable valve lift mechanism (200) is self-locked at the maximum lift position (Fuwa, Pages 7-8 and 16). 

Regarding Claim 29
Fuwa and Takahashi teach the system as rejected in Claims 20 and 26 above. Fuwa further discloses a control module (throttle control of the ECU (10)) configured to control an opening of a throttle valve (111) to enable a vehicle to be started and travel after the continuously variable valve lift mechanism (200) is self-locked at the maximum lift position (Fuwa, Pages 7-8 and 16). 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Ito et al., (US 2010/0108005) – Fixing lift amount following actuator failure
	- Fuwa et al. (US 2007/0163525) – Variable valve control following actuator failure
	- Yoshizawa et al. (US 2005/0166895) – Lift control following VVL mechanism failure
	- Kabasin et al. (US 2002/0166523) – Limp home following actuator failure

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746